Citation Nr: 0431377	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in March 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The April 1957 Report of Medical Examination for the 
veteran's enlistment reflects no notations of any existing 
conditions or disorders, and the veterans' April 1957 Report 
of Medical History does not list any.

A May 1957 entry for sick call reflects the veteran presented 
with a complaint of a pulled muscle in his leg.  The entry 
does not reflect which leg.  Treatment was for athlete's foot 
and a strained foot.  No further leg reference was made in 
May 1957. 

The service medical records (SMRs) reflect that, while 
assigned aboard the USS Shenandoah, an April 1958 
Consultation Sheet reflects that the veteran presented with a 
complaint of a painful right patellar of four days' duration.  
The veteran reported a history of knee injuries, with 
intermittent pain and swelling, as a result of playing high 
school football.  He related his then current symptoms as 
right knee pain, swelling, and pain on twisting motion.  The 
examiner assessed the joint as stable and referred him for an 
orthopedic consult.

At the April 1958 orthopedic examination at Portsmouth Naval 
Hospital, the veteran reported that his knees ache in damp 
weather and that all of his joints cramp up, and they ache at 
night.  The Consultation Report reflects the statement or 
observation of, "Presumably has weak knees due to old 
injuries."  Physical examination revealed slight tenderness 
over the medial joint line of the right knee, but no other 
pathology or symptoms.  There was no crepitus or collateral 
ligamentous instability, or cruciate laxity.  X-rays were 
negative for bony pathology.  The examiner entered a 
diagnostic impression of no orthopedic problem at present, 
and advised the veteran to use heat and an elastic bandage if 
pain occurs.

An April 1959 sick call entry reflects the veteran presented 
with a complaint of having sprained his right knee the prior 
day while playing baseball.  An x-ray was taken and an Ace 
bandage applied.  There were no contusions of the lower leg.  
The veteran was told to use hot soaks, an Ace bandage, and to 
stay off of the leg as much as possible.  There is another 
entry below, which appears to be related to the knee sprain, 
though not specifically indicated.  It reflects an assessment 
of a pulled ligament.

The March 1961 Report of Medical Examination for Release From 
Active Service reflects that the veteran's lower extremities 
were assessed as normal.

September 1964 private treatment records reflect the veteran 
presented with a complaint of a swollen right knee.  The 
veteran denied any recent injury but did reference his high 
school knee injury.  The provider diagnosed a torn medial 
meniscus.

Records subsequent to 1964 show come continuing right knee 
complaints.  A total knee replacement was undertaken in 2000.  
It does not appear that all records leading up to the surgery 
are on file.

Moreover, the veteran has reported that he believes that 
service medical records are missing.  He has indicated that 
he was treated during service, told that he had arthritis, 
and was given a "chit" that resulted in limited duty.  This 
is not confirmed by the service medical records currently on 
file.  It is requested that an additional attempt to locate 
records be undertaken.  At the hearing there was also some 
discussion of obtaining personnel records.  As additional 
development is otherwise in order, additional information 
requests will be undertaken.

The veteran testified at the Travel Board that performance of 
his shipboard duties on a destroyer constantly aggravated his 
knees that, at times, they were too swollen for him to leave 
his birth and perform his duties.  The veteran also related 
that his knees continued to bother him after his release from 
active service, and that he sought treatment, but the 
providers who treated him are deceased and their records no 
longer are available.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel record for association 
with the claims folder.  Thereafter, and 
whether the record is obtained or not, a 
determination as to the ships to which 
the veteran was assigned should be made.  
Medical records from those ships should 
be requested through the appropriate 
organization, to include the National 
Personnel Records Center.  The 
appellant's assistance in obtaining this 
information should be requested as 
needed.

2.  The RO should request, with the 
appellant's assistance as needed, all 
treatment records for the period 
preceding the total knee replacement in 
2000.  The records for consultation and 
treatment leading up to that surgery 
should be obtained.  Again, appellant's 
assistance is to be requested as needed.  
Records appear to be on file for post-
surgical findings, but records through 
the 90's leading to that surgery should 
be requested to the extent not on file.

3.  The RO should arrange for the claims 
folder (with all records obtained above, 
but whether or not records are 
obtained,) to be forwarded to an 
appropriate VA examiner/physician for 
opinion on the questions set out below.  
If the physician determines that an 
appropriate examination of the veteran's 
right knee is needed to determine the 
etiology of the pathology which resulted 
in his total right knee replacement, to 
include arthritis, such examination 
should be scheduled.  The RO should 
request the examiner/physician to render 
an opinion as to whether it is more 
likely than not (probability greater 
than 50 percent) that the veteran had a 
right knee disorder at the time he 
entered active service in April 1957.  
If the examiner opines that it is more 
likely, request the examiner to opine 
whether is it is at least as likely as 
not (probability of at least 50 percent) 
that any existing right knee disorder 
increased in severity during the 
veteran's active military service.  If 
the examiner opines that it is not more 
likely than not that the veteran had a 
right knee disorder at the time he 
entered active service in April 1957, 
request the examiner to opine as to 
whether it is as least as likely as not 
that the right knee pathology manifested 
by the veteran in September 1964 and 
October 1964 either is related to the 
events reflected in the SMRs or is a 
continuation of the pathology reflected 
in the SMRs.  A full explanation of and 
the reasons for any opinion expressed 
should be entered.  Should the examiner 
be unable to express an opinion on a 
basis other than speculation, that 
should be entered in the case file.  The 
RO shall ensure that the case file is 
provided to the examiner(s).

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



